UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1987


ROCK JORDAN,

                  Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY, VIRGINIA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00089-LO-TRJ)


Submitted:    March 20, 2009                  Decided:   June 3, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan S. Shachter, Manassas, Virginia, for Appellant. Ross G.
Horton, County Attorney, Megan E. Kelly, Assistant County
Attorney, Prince William, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rock    Jordan     appeals       the     district        court’s       order

granting      summary    judgment     to   the    County     of    Prince       William,

Virginia, and denying summary judgment to Jordan on Jordan’s 42

U.S.C. § 1983 (2000) complaint alleging due process violations

in conjunction with his termination from employment with the

County of Prince William.

              Finding     the    County’s        pre-termination             and     post-

termination          hearing     procedures           satisfied         due        process

requirements in light of Cleveland Bd. of Educ. v. Loudermill,

470   U.S.    532    (1985),    and   Linton     v.    Frederick       County       Bd.   of

County Comm’r, 964 F.2d 1436 (4th Cir. 1992), we affirm for the

reasons stated by the district court.                  Jordan v. Prince William

County,      Virginia,   No.    1:08-cv-00089-LO-TRJ         (E.D.       Va.       July   7,

2008).       We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented        in   the     materials

before    the   court    and    argument       would   not   aid       the    decisional

process.

                                                                                AFFIRMED




                                           2